Appeal by defendant, as limited by his brief, from an amended judgment of the Supreme Court, Suffolk County, rendered January 18, 1974, which revoked his probation and imposed sentence. Amended judgment affirmed. No opinion. The ease is remitted to the Supreme Court, Suffolk County, for proceedings to direct defendant to surrender himself to said court in order that execution of the judgment be commenced or resumed (GPL 460.50, subd. 5). Martuscello, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.